DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the RCE Amendment filed on 11/10/2021.
In the instant Amendment, Claims 1, 3, 7, 9 and 11-12 have been amended.
Claims 14-19 have been added. 
Claims 1, 7 and 11 are independent claims.  
Claims 1-19 have been examined and are pending.  This Action is made FINAL.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicants’ arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being patentable over Axel et al (“Axel,” DE102014013672, published on 04/02/2015) in view of LATHROP et al. (“LATHROP,” US 20170219364, filed on 03/032014) and further in view of RAO et al. (“RAO,” US 20180174451, filed on 12/15/2016)

Regarding Claim 1;
Axel discloses a method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising (Axel: par 0001; a method and a system for securing an autonomous or semi-autonomous operation of vehicles on a traffic route network):
creating a request by the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle);  
receiving the request at a server (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle);  
checking the authorization to perform the at least one at least partly autonomous driving mode (Axel: par 0052; information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles. Furthermore, the information IG contains an explanation and / or an explanation of the ascertained suitability of the route for an autonomous or semi-autonomous operation of vehicles, so that upon granting or not granting the permission information EI, the circumstances responsible for it are comprehensible and evaluable); 
 (Axel: par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
receiving and evaluating of the response by the vehicle (Axel: par 0031; that the evaluation unit takes into account a reliability status of the sensors and/or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold).  
Axel discloses creating a response comprising authorization data corresponding to the checking as recited above, but do not explicitly disclose payload data that fill less than an entire predefined data block size of the response; requesting the payload data for the response.
However, in an analogous art, LATHROP discloses automatic driving route system/method that includes:
payload data that fill less than an entire predefined data block size of the response (LATHROP: par 0052; fig. 1; the system configured to make a selection for the user based on a predefined balancing of PA value; par 0044; If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N% […] a route segment with a PA of 25% can only be driven on in autonomous mode for 25% of the length of the roadway and a segment with a PA of 100% can be driven on in autonomous mode for 100% of its length); 
requesting the payload data for the response (LATHROP: par 0046; the PA values for the calculated routes have been maximized. The results of the n-best list are then depicted in graphical format);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LATHROP with the method/system of Axel to include payload data that fill less than an entire predefined data block size of the response; requesting the payload data for the response. One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).
Axel in combination with LATHROP disclose all the limitations as recited above, but do not explicitly disclose calculating, by the server, a payload data quantity for the payload data of the response, wherein the payload data quantity comprises a difference between an overall payload data quantity of the response, and a quantity of the authorization data of the response.
However, in an analogous art, RAO discloses autonomous vehicles system/method that includes:

 (RAO: par 0041; the vehicle may obtain condition change value of the plurality points based on the expected driving condition of the plurality points in different ways. The vehicle may send the expected driving condition of the plurality of points to the server. The server may have old driving condition of the plurality of points reported by vehicles which passed the plurality of points within previous a time period. The server may determine condition change values of the plurality of points based on the expected driving condition of the plurality of points and the old driving condition of the plurality of points), 
wherein the payload data quantity comprises a difference between an overall payload data quantity of the response, and a quantity of the authorization data of the response (RAO: par 0041; the condition change values of the plurality of points determined based on the difference between the expected driving condition of the plurality of points and the old driving condition of the plurality of points. Based on the condition change values of the plurality of points, the server may determine the condition change value of the path comprising the plurality of points. For example, the server may take the sum of the condition change values of the plurality of points as the condition change value of the path including the plurality of points. The server may further send the condition change value of the path to the vehicle; par 0072; the measured driving condition of the plurality of points is very possible to be different from driving condition of the plurality of points stored in the server. Therefore, the measures obtainable by the vehicle driving along the selected path may allow the server to reduce more uncertainty of the road conditions than the measures obtainable by the vehicle driving along another path).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of RAO with the method/system of Axel and LATHROP to include calculating, by the server, a payload data quantity for the payload data of the response, wherein the payload data quantity comprises a difference between an overall payload data quantity of the response, and a quantity of the authorization data of the response. One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).
 
Regarding Claim 2;
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
Axel further discloses wherein the authorization data comprises an authorization confirmation or an authorization denial, and the evaluation of the response by the vehicle comprises (Axel: par 0011; the external server transmits the permission information EI to the vehicles. It grants the vehicles an infrastructure-related approval for autonomous or semi-autonomous operation. A failure of the communication link leads to the unavailability of the autonomous or semi-autonomous operating function of the vehicle (= safe state)): if the authorization data comprise an authorization (Axel: par 0012; the information determined by the evaluation unit IG for the suitability of the route for autonomous or semi-autonomous operation of vehicles in the simplest case, a digital information: e.g. 1: the route S is suitable for autonomous or semi-autonomous operation of vehicles); and if the authorization data comprise an authorization denial: denying or interrupting the at least one at least partly autonomous driving mode by the vehicle (Axel: par 0012; the information determined by the evaluation unit IG for the suitability of the route for autonomous or semi-autonomous operation of vehicles in the simplest case, a digital information [] the route is not suitable for autonomous or semi-autonomous operation of vehicles).  

Regarding Claim 3; 
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
LATHROP further discloses wherein the evaluation of the response by the vehicle additionally comprises evaluating the payload data (LATHROP: par 0013; fig. 1; a plurality of navigational routes are processed, evaluated and presented according to an autonomous driving value; par 0009; a calculating device configured to calculate a percent autonomous value for each of the plurality of route segments of each of the plurality of routes, and a route optimizing component configured to determine an optimal route to the destination based on the length of each route and the percent autonomous value for each route segment).  
(LATHROP: abstract).

Regarding Claim 4;
Axel in combination with LATHROP and RAO disclose the method according to claim 3, 
LATHROP further discloses wherein the payload data comprise one or more of the following data: (i) data in relation to an update of a digital road map contained in the vehicle; (ii) data in relation to current situations in the road traffic; or (iii) data in relation to current environmental influences (LATHROP: par 0021; autonomous vehicles update their maps based on sensory input, allowing the vehicles to keep track of their position even when conditions change or when they enter uncharted environments; par 0066; selected through the physical decisions and actions of the user after taking into account historical data, weather conditions, traffic density, and a host of other variables that can impact travel time and/or distance).  
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).


Regarding Claim 5;
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
Axel further discloses wherein the request is created by the vehicle upon predefinable events (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles)

Regarding Claim 6; 
Axel in combination with LATHROP and RAO disclose the method according to claim 5, 
Axel further discloses wherein if it is not possible for the vehicle to create the request upon the predefinable events (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development), the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation (Axel: par 0023; the permission information EI indicates that the distance for the autonomous or semi-Autonomous operation of vehicles is only permissible if at least a predetermined number N1 of information IG in the external server in a predefined time interval .t Section are received, the information received IG with a predetermined frequency H affirm the suitability of the route for the autonomous or semi-autonomous operation of vehicles).  

Regarding Claim 7;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  


Regarding Claim 9; 
Axel in combination with LATHROP and RAO disclose the system according to claim 7, 
Axel discloses wherein the requested payload data correspond to the calculated payload data quantity (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development; par 0031; the evaluation unit takes into account a reliability status of the sensors and / or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold); 
LATHROP further discloses the evaluation of the response in the vehicle further comprises the evaluation of the payload data (LATHROP: par 0013; fig. 1; a plurality of navigational routes are processed, evaluated and presented according to an autonomous driving value; par 0009; a calculating device configured to calculate a percent autonomous value for each of the plurality of route segments of each of the plurality of routes, and a route optimizing component configured to determine an optimal route to the destination based on the length of each route and the percent autonomous value for each route segment); and 
the payload data comprises one or more of the following data: (i) data in relation to an update of a digital road map contained in the vehicle; (ii) data in relation to current situations in the road traffic; or (iii) data in relation to current environmental influences (LATHROP: par 0021; autonomous vehicles update their maps based on sensory input, allowing the vehicles to keep track of their position even when conditions change or when they enter uncharted environments; par 0066; selected through the physical decisions and actions of the user after taking into account historical data, weather conditions, traffic density, and a host of other variables that can impact travel time and/or distance).  
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).
  
Regarding Claim 10;
Axel in combination with LATHROP and RAO disclose the system according to claim 7, 
(Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles); and if it is not possible for the vehicle to create the request upon the predefinable events (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development), the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation (Axel: par 0023; the permission information EI indicates that the distance for the autonomous or semi-Autonomous operation of vehicles is only permissible if at least a predetermined number N1 of information IG in the external server in a predefined time interval .t Section are received, the information received IG with a predetermined frequency H affirm the suitability of the route for the autonomous or semi-autonomous operation of vehicles).  

Regarding Claim 11;
Axel discloses a method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising (Axel: par 0001; a method and a system for securing an autonomous or semi-autonomous operation of vehicles on a traffic route network):
 receiving, by a server, a request from the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
 checking, by the server, the authorization to perform the at least one at least partly autonomously driving mode (Axel: par 0052; information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles. Furthermore, the information IG contains an explanation and / or an explanation of the ascertained suitability of the route for an autonomous or semi-autonomous operation of vehicles, so that upon granting or not granting the permission information EI, the circumstances responsible for it are comprehensible and evaluable); 
creating, by the server, a response comprising authorization data corresponding (Axel: par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
transmitting the response to the vehicle for evaluation (Axel: par 0031; that the evaluation unit takes into account a reliability status of the sensors and/or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold).  
  Axel discloses creating a response comprising authorization data corresponding to the checking as recited above, but do not explicitly disclose payload data that fill less than an entire predefined data block size of the response; requesting the payload data for the response.

payload data that fill less than an entire predefined data block size of the response (LATHROP: par 0052; fig. 1; the system configured to make a selection for the user based on a predefined balancing of PA value; par 0044; If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N% […] a route segment with a PA of 25% can only be driven on in autonomous mode for 25% of the length of the roadway and a segment with a PA of 100% can be driven on in autonomous mode for 100% of its length); 
requesting the payload data for the response (LATHROP: par 0046; the PA values for the calculated routes have been maximized. The results of the n-best list are then depicted in graphical format);
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of LATHROP with the method/system of Axel to include payload data that fill less than an entire predefined data block size of the response; requesting the payload data for the response. One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).
Axel in combination with LATHROP disclose all the limitations as recited above, but do not explicitly disclose calculating, by the server, a payload data 
However, in an analogous art, RAO discloses autonomous vehicles system/method that include:
calculating, by the server, a payload data quantity for the payload data of the response (RAO: par 0041; the vehicle may obtain condition change value of the plurality points based on the expected driving condition of the plurality points in different ways. The vehicle may send the expected driving condition of the plurality of points to the server. The server may have old driving condition of the plurality of points reported by vehicles which passed the plurality of points within previous a time period. The server may determine condition change values of the plurality of points based on the expected driving condition of the plurality of points and the old driving condition of the plurality of points), 
wherein the payload data quantity comprises a difference between an overall payload data quantity of the response, and a quantity of the authorization data of the response (RAO: par 0041; the condition change values of the plurality of points determined based on the difference between the expected driving condition of the plurality of points and the old driving condition of the plurality of points. Based on the condition change values of the plurality of points, the server may determine the condition change value of the path comprising the plurality of points. For example, the server may take the sum of the condition change values of the plurality of points as the condition change value of the path including the plurality of points. The server may further send the condition change value of the path to the vehicle; par 0072; the measured driving condition of the plurality of points is very possible to be different from driving condition of the plurality of points stored in the server. Therefore, the measures obtainable by the vehicle driving along the selected path may allow the server to reduce more uncertainty of the road conditions than the measures obtainable by the vehicle driving along another path).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of RAO with the method/system of Axel and LATHROP to include calculating, by the server, a payload data quantity for the payload data of the response, wherein the payload data quantity comprises a difference between an overall payload data quantity of the response, and a quantity of the authorization data of the response. One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).

Regarding Claim 12;
Axel in combination with LATHROP and RAO disclose the method according to claim 11, 
RAO discloses wherein the requested payload data correspond to the calculated payload data quantity (RAO: par 0041; the vehicle may obtain condition change value of the plurality points based on the expected driving condition of the plurality points in different ways. The vehicle may send the expected driving condition of the plurality of points to the server. The server may have old driving condition of the plurality of points reported by vehicles which passed the plurality of points within previous a time period. The server may determine condition change values of the plurality of points based on the expected driving condition of the plurality of points and the old driving condition of the plurality of points). 
One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).
 LATHROP further discloses the evaluation of the response in the vehicle additionally comprises the evaluation of the payload data (LATHROP: par 0013; fig. 1; a plurality of navigational routes are processed, evaluated and presented according to an autonomous driving value; par 0009; a calculating device configured to calculate a percent autonomous value for each of the plurality of route segments of each of the plurality of routes, and a route optimizing component configured to determine an optimal route to the destination based on the length of each route and the percent autonomous value for each route segment).  
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).
  


Regarding Claim 13;
This Claim recites a method that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 14;
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
LATHROP further discloses wherein the request and the response comprise data blocks having a predefined matching data block size (LATHROP: par 0046; the PA values for the calculated routes have been maximized. The results of the n-best list are then depicted in graphical format; par 0052; the system configured to make a selection for the user based on a predefined balancing of PA value; par 0044; If data exists for the entire length of the segment, then the particular segment has a PA value of 100%).
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).

Regarding Claim 15; 
Axel in combination with LATHROP and RAO disclose the method according to claim 14,
(Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle). 
RAO further discloses wherein the overall payload data quantity of the response comprises a difference between the vehicle data and the predefined matching data block size (RAO: par 0041; the condition change values of the plurality of points determined based on the difference between the expected driving condition of the plurality of points and the old driving condition of the plurality of points. Based on the condition change values of the plurality of points, the server may determine the condition change value of the path comprising the plurality of points. For example, the server may take the sum of the condition change values of the plurality of points as the condition change value of the path including the plurality of points. The server may further send the condition change value of the path to the vehicle; par 0072; the measured driving condition of the plurality of points is very possible to be different from driving condition of the plurality of points stored in the server. Therefore, the measures obtainable by the vehicle driving along the selected path may allow the server to reduce more uncertainty of the road conditions than the measures obtainable by the vehicle driving along another path).
  One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).

Regarding Claim 16; 
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
Axel discloses wherein the request comprises vehicle data (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle). 
RAO further discloses a predefined data block size of the request or the predefined data block size of the response comprises the overall payload data quantity of the response and a quantity of the vehicle data of the request (RAO: par 0041; the condition change values of the plurality of points determined based on the difference between the expected driving condition of the plurality of points and the old driving condition of the plurality of points. Based on the condition change values of the plurality of points, the server may determine the condition change value of the path comprising the plurality of points. For example, the server may take the sum of the condition change values of the plurality of points as the condition change value of the path including the plurality of points. The server may further send the condition change value of the path to the vehicle; par 0072; the measured driving condition of the plurality of points is very possible to be different from driving condition of the plurality of points stored in the server. Therefore, the measures obtainable by the vehicle driving along the selected path may allow the server to reduce more uncertainty of the road conditions than the measures obtainable by the vehicle driving along another path).
  One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).
  
Regarding Claim 17;
Axel in combination with LATHROP and RAO disclose the method according to claim 16, 
LATHROP disclose wherein the overall payload data quantity of the response is greater than the vehicle data of the request (LATHROP: par 0026; system configured to process any and all of the conventional navigation parameters, and further process parameters basing on an autonomous value for given routes and/or route segments; par 0044; aggregating data from the different data sources. Once the data is aggregated from the different sources, the system can assign a PA value […] if data exists for only a portion of the route's length, then that particular segment has a PA value of N%. Lastly, all N% values may be summed across all segments of a particular route to calculate a PA value for that route. The PA values of the route segments by themselves from 25% to 100%. In general, a route segment with a PA of 25% can only be driven on in autonomous mode for 25% of the length of the roadway and a segment with a PA of 100% can be driven on in autonomous mode for 100% of its length).
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).

Regarding Claim 18;
Axel in combination with LATHROP and RAO disclose the method according to claim 1, 
Axel discloses wherein the request comprises vehicle data (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle). 
LATHROP further discloses a quantity of the vehicle data fills only part of a predefined data block size of the request (LATHROP: par 0052; fig. 1; the system configured to make a selection for the user based on a predefined balancing of PA value; par 0044; If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N% […] a route segment with a PA of 25% can only be driven on in autonomous mode for 25% of the length of the roadway and a segment with a PA of 100% can be driven on in autonomous mode for 100% of its length); 
One would have been motivated to assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned (LATHROP: abstract).
 
Regarding Claim 19; 
Axel in combination with LATHROP and RAO disclose the method according to claim 18, 
RAO disclose wherein the part is a first part (RAO: par 0003; based on the first condition change value, the first distance and the effect value, the vehicle may calculate a first weighted value); and the overall payload data quantity of the response fills a second remaining part of the predefined data block size that is larger than the first part (RAO: par 0003; based on the first condition change value [] based on the first weighted value and the second weighted value; par 0041; the condition change values of the plurality of points determined based on the difference between the expected driving condition of the plurality of points and the old driving condition of the plurality of points. Based on the condition change values of the plurality of points, the server may determine the condition change value of the path comprising the plurality of points. For example, the server may take the sum of the condition change values of the plurality of points as the condition change value of the path including the plurality of points. The server may further send the condition change value of the path to the vehicle; par 0063; if the first weighted value is larger than the second weighted value, the first path may be selected by the vehicle; if the first weighted value is smaller than the second weighted value, the second path is selected).
 One would have been motivated to receive driving condition of a plurality of points in the area from the vehicle; and updating the driving condition of the area based on received the driving condition of the plurality of points (RAO: abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/C.W./Examiner, Art Unit 2439         



/JAHANGIR KABIR/Primary Examiner, Art Unit 2439